Per Curiam.
The case is this. John Gramer was prosecuted, in said Court, for surety of the peace; was convicted, ordered to enter into recognizance, and adjudged to pay the costs of prosecution; and, further, to stand committed until the costs were paid or replevied. The record shows that Gramer did enter into recognizance, as ordered by the Court, and then proceeds in these words: “And now comes said John Oramer and demands taxation of the costs herein, so that he may pay or replevy the same, and the clerk having failed and neglected, and failing and neglecting to tax the same in pursuance of the statute in such case made and provided, and the defendant being unable to ascertain the amount of the same:
O. L. Dunham and Gordon Tanner, for appellant.
It is ordered by the Court that said defendant be discharged, and that Nathan Tomphins, the said cleric, forfeit his costs herein, and that he pay, within thirty days, to the parties entitled thereto, their costs and fees in said cause.” To the rendition of this order the clerk excepted, and appeals therefrom to this Court. We know of no rule of procedure, statutory or otherwise, upon which this order can be sustained; hence it must be reversed.
Order reversed. Costs in this Court against the appellant, &c.